DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 14, 15, 17, 18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guelluek et al. (US 8,322,501; hereinafter “Guelluek”).

Claim 11
Guelluek discloses a hydrodynamic torque converter with a converter torus (T, P, L) formed by at least a pump wheel (P) and a turbine wheel (T) and a guide wheel (L), the guide wheel (T) being rotationally supported by a first axial bearing (see annotated FIG. 1, left bearing) and a second axial bearing (see annotated FIG. 2, right bearing),
wherein a sealing device (see partial annotated FIG. 2 below illustrating a close-up view of the region of the first axial bearing) with a sealing gap being provided in an area of the first axial bearing, the sealing device having a sealing gap which impedes a through-flow of working fluid of the torque converter through the first axial bearing, and
a flow inlet (see arrow flowing into the torque converter at the outermost portion between the pump and turbine; alternatively, the channel extending axially leading to port 21) through which the working fluid flows into the converter torus, and a flow outlet (at reference 20) through which the working fluid is discharged out of the converter torus, and the second axial bearing (right bearing in FIG. 1) being arranged in the flow outlet.
As noted by Applicant, “every sealing that seals against moving parts…feature[s] a sealing gap” (see page 4 of Amendment). The combination of the axial flange on the guide wheel and the plate to the right of the bearing also extending axially leftward to contact the hub attached to the torus forms a dynamic seal that necessarily includes a sealing gap based on the evidence provided by Applicant.
[AltContent: arrow][AltContent: textbox (First Axial Bearing)][AltContent: textbox (Second Axial Bearing)][AltContent: arrow]
    PNG
    media_image1.png
    528
    515
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: oval][AltContent: textbox (Sealing Device)]
[AltContent: arrow][AltContent: textbox (Housing)][AltContent: textbox (Annotated Partial FIG. 1)][AltContent: textbox (Part of Guide Wheel L)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First bearing ring)][AltContent: textbox (First bearing ring)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sealing gap options)][AltContent: arrow]
    PNG
    media_image2.png
    72
    33
    media_image2.png
    Greyscale



	Claim 14
Guelluek discloses wherein the flow inlet (axial channel leading to port 21) extends radially inside the flow outlet (at 20) and leads from a drive output side (right side of FIG. 1) of the torque converter to a drive input side (left side of FIG. 1) of the torque converter.

Claim 15
Guelluek discloses a torsion damper (e.g., 26) and a lock-up clutch (4), wherein the torque converter is designed such that the working fluid, passing through the flow inlet into the torque converter, first flows around the torsion damper (8) and the lock-up clutch and then flows into the converter torus and then flows to the flow outlet (see FIG. 1, path of arrows).

Claim 17
Guelluek discloses wherein the first axial bearing comprises a first bearing ring and a second bearing ring with bearing surfaces, such that the sealing gap extends at least partially parallel to the bearing surfaces (see annotated partial FIG. 1 above).

Claim 18
Guelluek discloses wherein the first bearing ring is in contact with and is supported by the guide wheel (see annotated partial FIG. 1 above), and the second bearing ring is in contact with and is supported by a housing (see annotated partial FIG. 1) of the torque converter such that the sealing gap is at least partially:
- formed between the first bearing ring and the housing (lower of the two options for the gap in annotated partial FIG. 1), and/or
- formed between the guide wheel and the housing (higher of the two options for the gap in annotated partial FIG. 1).

Claim 21
Guelluek discloses a hydrodynamic torque converter comprising:
a converter torus having at least a pump wheel (P), a turbine wheel (T) and a guide wheel (L):
a first axial bearing being arranged on a first axial side (left side in FIG. 1) of the guide wheel, and a second axial bearing being arranged on a second axial side (right side of FIG. 1) of the guide wheel, the guide wheel (L) being rotatably supported by the first and the second axial bearings (see annotated full FIG. 1 above);
a flow inlet (see arrow flowing into the torque converter at the outermost portion between the pump and turbine; alternatively, the channel extending axially leading to port 21) through which a working fluid flows to the converter torus, and a flow outlet (at reference 20) through which the working fluid flows out of the converter torus;
the second axial bearing being arranged in the flow outlet (see annotated full FIG. 1); and
a sealing device (see annotated partial FIG. 1 above) being arranged adjacent the first axial bearing, the sealing device having a sealing gap (see two options in partial FIG. 1 above) which at least substantially prevents the working fluid from flowing out of the converter torus past the first axial bearing.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guelluek in view of Fukunaga et al. (US 5,407,041; hereinafter “Fukunaga”).

	Claim 13
	Guelluek does not disclose wherein the flow outlet extends radially inside the guide wheel and the first axial bearing and leads to a drive output side of the torque converter since the flow in Guelluek extends through the outside bearing of the two bearings. However, Fukunaga discloses that the flow path extends through the other of the two bearings (see FIG. 1, arrows indicating flow path extending through the inner of the two bearings at the sides of the guide wheel 7a). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Guelluek so that the flow extends through the other of the bearings, i.e., the inner of the two bearings, in order to provide the exit flow closer to the input flow such that routing of the flow to and from the pump is easier. In other words, the exit as modified would extend inside the stationary guide wheel hub such that additional structure is not needed in order to convey the exit fluid back to a region to recirculate.  

Allowable Subject Matter
Claim 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With reference to claim 16, the prior art does not disclose or render obvious a hydrodynamic torque converter comprising the combination of features “wherein the first axial bearing comprises a first bearing ring and a second bearing ring with bearing surfaces, such that the sealing gap extends at least partially at an angle to the said bearing surfaces.”
With reference to claim 19, the prior art does not disclose or render obvious a hydrodynamic torque converter comprising the combination of features “wherein the first bearing ring and/or the second bearing ring have projections for forming the sealing gap such that the projections are clear of a bearing surface of the bearing ring.”

Response to Arguments
Applicant’s arguments, see Amendment, filed November 1, 2022, with respect to the combination of Stautner and Maeinschein have been fully considered and are persuasive.  Applicant argues that the technical areas are completely different and implicit argues the conclusion that it would not have been obvious to have substituted a bearing of a torque converter for a bearing in a completely different technical area. This argument has been further considered in view of the current rejection and potential combinations with other bearings in different fields. It would not have been obvious to have modified the bearings of a torque converter which presumably would benefit from some flow therethrough to have improved the sealing capabilities using bearings from other fields where better sealing is desirable. In other words, the considerations in these other fields are not relevant to problems in the field of torque converters.
The arguments with respect to the definition of “sealing gap” is persuasive and the rejection under 112(b) is overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659